Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 32-37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2022. It is noted that claims 33-37 are being interpreted as depending from claim 32. Specifically it is noted that claim 35 required the adhesive of the non-elected species and claim 36 is the same as claim 30 from which is it improperly depending from. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836).
Leslie-Martin a removable dental veneer 100 configured to secure onto a row of teeth of a patient (pars. 30, 33), the dental veneer comprising a pair of rear portions configured to secure the dental veneer onto the row of teeth, each rear portion positioned at a distal end of the veneer and comprising a buccal side configured to cover at least a majority of a buccal surface of at least one rear tooth, an occlusal side configured to cover an occlusal surface of the at least one rear tooth, and a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth (see fig. 1, annaoted figure below) and a front portion positioned between the pair of rear portions and comprising a buccal side configured to cover a buccal surface of each tooth of the row of teeth between the pair of rear potions, and an occlusal side configured to cover an occlusal surface of each tooth pf the row of teeth between the pair or rear portions (see fig. 1, annaoted figure below). Leslie-Martin teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the front portion is free of a surface that covers a majority of the lingual surface of any tooth of the row of teeth between the pair of rear portions.   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Roettger teaches a removable dental veneer configured to secure onto a row of teeth of a patient, the dental veneer comprising a pair of rear portions configured to secure the dental veneer onto the row of teeth, each rear portion positioned at a distal end of the veneer and comprising a buccal side configure to cover at least a majority of a buccal surface of at least one rear tooth, an occlusal side configured to cover an occlusal surface of the at least one rear tooth, and a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth (see figs. 4A, 4C), and a front portion 20 positioned between the pair of rear portions (see fig. 4A) and comprising a buccal side configured to cover a buccal surface of each tooth of the row of teeth between the pair of rear portions, and an occlusal side configured to cover an occlusal surface of each tooth of the row of teeth between the pair of rear portions, wherein the front potion is free of a surface that would cover a majority of the lingual surface of any tooth of the row of teeth between the pair of rear portions (see fig. 4A, pars. 47, 61-62, see specifically portion discussing element 72 which extends a small portion on the palatal side, i.e. lingual side, the occlusal portion being the portion connecting the buccal and lingual portions). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin with the veneer taught by Roettger to reduce the amount of lingual portion the front portion covers in order to reduce the impact on a user’s speech (see par. 47).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Leslie-Martin further teaches with respect to claim 2, wherein each rear portion is configured to cover at least two rearmost teeth (see fig. 1, annaoted figure above).
Leslie-Martin further teaches with respect to claim 4, wherein the pair of rear portions is configured to retain the dental veneer on the row of teeth by elastic deformation of the pair of rear portions and free of an adhesive compound (pars. 29, 31). 
Leslie-Martin further teaches with respect to claim 5, wherein each rear portion is configured to cover an entirety of the occlusal surface of the at least one rear tooth (see fig. 1, annaoted figure). 
Leslie-Martin teaches the invention as substantially claimed and discussed above, however, does not specifically teach the front portion comprising a lingual ridge extending form the occlusal side and positioned over a lingual portion of the lingual surface immediately adjacent the occlusal surfaces of the row of teeth between the rear portions, wherein the lingual ridge covers less than a tenth of the visible lingual surfaces of the row of teeth between the rear portions.
 Roettger teaches the removable dental veneer wherein the front portion comprising a lingual ridge 72 extending form the occlusal side and positioned over a lingual portion of the lingual surface immediately adjacent the occlusal surfaces of the row of teeth between the rear portions, wherein the lingual ridge covers a very small portion of the visible lingual surfaces of the row of teeth between the rear portions (see figs. 4A, 4C, pars. 47, 61-62, see specifically portion discussing element 72 which extends a small portion on the palatal side, i.e. lingual side, the occlusal portion being the portion connecting the buccal and lingual portions). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin with the veneer taught by Roettger to reduce the amount of lingual portion the front portion covers in order to reduce the impact on a user’s speech (see par. 47). It is noted that Roettger does not specifically teach the lingual ridge covering less than a tenth of the visible lingual surfaces, however, teaches the lingual ridge extending a very small portion on the lingual surface. It is noted that Roettger teaches not wanting to cover the lingual portions of the teeth for the same reasons as the applicant. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select the amount of surface the lingual ridge covers since it has been held that discovering an optimum value of a result effective variable involves on only routine skill in the art (see MPEP 2144.05 II). In this case it is noted that the user would want the lingual ridge to extend on the lingual surface enough to help position it, but not interfere with the user’s speech.  
Leslie-Martin further teaches with respect to claim 7, wherein the dental veneer is a customized dental veneer fitted for the patient’s row of teeth (see abstract, it is formed to fit over the user’s teeth, par. 33, 36-37).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836) as applied to claim 1 above, and further in view of Mustafa (9,820,828).
Leslie-Martin/Roettger teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching the removable dental veneer can be used for the upper or lower jaw (see abstract), however, does not specifically teach a corresponding removably dental veneer to secure on an opposing row of the patient’s teeth.
Mustafa teaches a dental veneer and a corresponding dental veneer (see figs. 1a-1b which shows the teeth without the veneer and with the veneer). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single removable dental veneer as taught by Leslie-Martin/Roettger to provide a corresponding removable dental veneer as taught by Mustafa in order to allow the user to cosmetically correct both upper and lower jaws as desired. It is noted that the combination of Leslie-Martin/Roettger teaches the veneer as claimed and Mustafa is being used to teach providing two veneers, therefore the prior art teaches the veneers as claimed.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836) as applied to claim 1 above, and further in view of Lampl (2018/0132973).
Leslie-Martin/Roettger teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching applying tooth colored paints to the veneer (pars. 37, 49, 53), however, does not specifically teach the dental veneer is one of translucent or semi-transparent.
Lampl teaches a dental veneer that is translucent and/or transparent (par, 33, 44, 47). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the color of the dental veneer as taught by Leslie-Martin/Roettger to be transparent as taught by Lampl in order to allow added color to match the color of the overall environment.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836) as applied to claim 1 above, and further in view of Abbatte et al. (4,755,139)
Leslie-Martin/Roettger teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching the dental veneer is made of a polymer (par. 31), however, does not specifically teach the material is at least one of polyethylene terephthalate or PETG.
Abbatte teaches a dental device made of PETG (col. 4, ll. 8-21). It would have been obvious to one having ordinary skill in the art to modify the material taught by Leslie-Martin/Roettger with the material taught by Abbatte since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836) in view of Kuo (2018/0153733).
Leslie-Martin a removable dental veneer 100 configured to secure onto a row of teeth of a patient (pars. 30, 33), the dental veneer comprising a pair of rear portions configured to secure the dental veneer onto the row of teeth, each rear portion positioned at a distal end of the veneer and comprising a buccal side configured to cover at least a majority of a buccal surface of at least one rear tooth, an occlusal side, and a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth (see fig. 1, annaoted figure below) and a front portion positioned between the pair of rear portions and comprising a buccal side configured to cover a buccal surface of each tooth of the row of teeth between the pair of rear potions, and an occlusal side configured to cover an occlusal surface of each tooth pf the row of teeth between the pair or rear portions (see fig. 1, annaoted figure below). Leslie-Martin teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the front portion is free of a surface that covers a majority of the lingual surface of any tooth of the row of teeth between the pair of rear portions and the occlusal side configured to cover a periphery of an occlusal surface of the at least one rear tooth and defining a slot extending form a distal end of the row of teeth over the occlusal surface of the at least one rear tooth and the occlusal side comprising a ridge adjacent the slot and positioned adjacent a second surface of the at least one rear tooth, the second surface being a mesial surface opposite the distal end of the row of teeth, the ridge connecting the buccal side and the lingual side, wherein the occlusal side is configured to cover an occlusal surface of an additional rear tooth immediately adjacent the at least one rear tooth, the occlusal side defining an aperture exposing at least a majority of the occlusal surface of the additional rear tooth.   
Roettger teaches a removable dental veneer configured to secure onto a row of teeth of a patient, the dental veneer comprising a pair of rear portions configured to secure the dental veneer onto the row of teeth, each rear portion positioned at a distal end of the veneer and comprising a buccal side configure to cover at least a majority of a buccal surface of at least one rear tooth, an occlusal side configured to cover an occlusal surface of the at least one rear tooth, and a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth (see figs. 4A, 4C), and a front portion 20 positioned between the pair of rear portions (see fig. 4A) and comprising a buccal side configured to cover a buccal surface of each tooth of the row of teeth between the pair of rear portions, and an occlusal side configured to cover an occlusal surface of each tooth of the row of teeth between the pair of rear portions, wherein the front potion is free of a surface that would cover a majority of the lingual surface of any tooth of the row of teeth between the pair of rear portions (see fig. 4A, pars. 47, 61-62, see specifically portion discussing element 72 which extends a small portion on the palatal side, i.e. lingual side, the occlusal portion being the portion connecting the buccal and lingual portions). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin with the veneer taught by Roettger to reduce the amount of lingual portion the front portion covers in order to reduce the impact on a user’s speech (see par. 47).  Leslie-Martin/Roettger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the occlusal side configured to cover a periphery of an occlusal surface of the at least one rear tooth and defining a slot extending form a distal end of the row of teeth over the occlusal surface of the at least one rear tooth and the occlusal side comprising a ridge adjacent the slot and positioned adjacent a second surface of the at least one rear tooth, the second surface being a mesial surface opposite the distal end of the row of teeth, the ridge connecting the buccal side and the lingual side, wherein the occlusal side is configured to cover an occlusal surface of an additional rear tooth immediately adjacent the at least one rear tooth, the occlusal side defining an aperture exposing at least a majority of the occlusal surface of the additional rear tooth.   
Kuo teaches a dental appliance comprising a pair of rear portions configured to secure the dental appliance onto the row of teeth , each rear portion positioned at a distal end of the dental appliance and comprising a buccal side configured to cover at least a majority of the buccal surface of at least one rear tooth of the row of teeth, a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth and an occlusal side configured to cover a periphery of an occlusal surface of the at least one rear tooth and defining a slot extending form a distal end of the row of teeth over the occlusal surface of the at least one rear tooth and the occlusal side comprising a ridge adjacent the slot and positioned adjacent a second surface of the at least one rear tooth, the second surface being a mesial surface opposite the distal end of the row of teeth, the ridge connecting the buccal side and the lingual side, wherein the occlusal side is configured to cover an occlusal surface of an additional rear tooth immediately adjacent the at least one rear tooth, the occlusal side defining an aperture exposing at least a majority of the occlusal surface of the additional rear tooth (see fig. 3A, par. 40-41, see annotated figure). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin/Roettger to includes the aperture and hole taught by Kuo in order to reduce the impact on a user’s speech and provide a more comfortable appliance (pars. 37-39).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Leslie-Martin/Roettger teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 11-13 and 17, wherein the aperture exposes most of the occlusal surface of the additional tooth, wherein an entirety of the perimeter of the slot is curvilinear and free of acute angles and wherein the slot is positioned to expose at least a  majority of the occlusal surface of the at least one tooth.
Kuo teaches the dental appliance wherein with respect to claim 11, wherein the aperture exposes most of the occlusal surface of the additional tooth (see fig. 3A, annaoted figure above), with respect to claim 12, wherein an entirety of the perimeter of the slot is curvilinear and free of acute angles (see fig. 3A, annotated figure above), with respect to claim 13, wherein the slot is positioned to expose at least a majority of the occlusal surface of the at least one tooth (see fig. 3A, annotated figure above) and with respect to claim 17, wherein the slot is configured to reveal an entirety of the occlusal surface of the at least one rear tooth except for a thin occlusal ridge at the buccal, lingual and mesial periphery of the occlusal surface (see fig. 3A, annaoted figure above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin/Roettger to includes the aperture and hole taught by Kuo in order to reduce the impact on a user’s speech and provide a more comfortable appliance (pars. 37-39).
Leslie-Martin further teaches with respect to claim 14, wherein the pair of rear portions is configured to retain the dental veneer on the row of teeth by elastic deformation of the pair of rear portions and free of an adhesive compound (pars. 29, 31). 
With respect to claim 15, Leslie-Martin teaches the invention as substantially claimed and discussed above, however, does not specifically teach a thin lingual ridge extending from the occlusal side and positioned over a periphery of the lingual surfaces of the row or teeth immediately adjacent the occlusal surfaces of the row of teeth between the rear portions.
 Roettger teaches the removable dental veneer comprising a thin lingual ridge 72 extending from the occlusal side and positioned over a periphery of the lingual surfaces of the row or teeth immediately adjacent the occlusal surfaces of the row of teeth between the rear portions (see figs. 4A, 4C, pars. 47, 61-62, see specifically portion discussing element 72 which extends a small portion on the palatal side, i.e. lingual side, the occlusal portion being the portion connecting the buccal and lingual portions). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin with the veneer taught by Roettger to reduce the amount of lingual portion the front portion covers in order to reduce the impact on a user’s speech (see par. 47).
Leslie-Martin further teaches with respect to claim 16, wherein the dental veneer is a customized dental veneer fitted for the patient’s row of teeth (see abstract, it is formed to fit over the user’s teeth, par. 33, 36-37).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836) in view of Kuo (2018/0153733) as applied to claim 10 above, and further in view of Lampl (2018/0132973).
Leslie-Martin/Roettger/Kuo teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching applying tooth colored paints to the veneer (pars. 37, 49, 53), however, does not specifically teach the dental veneer is one of translucent or semi-transparent.
Lampl teaches a dental veneer that is translucent and/or transparent (par, 33, 44, 47). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the color of the dental veneer as taught by Leslie-Martin/Roettger/Kuo to be transparent as taught by Lampl in order to allow added color to match the color of the overall environment.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Roettger et al. (2010/0269836) in view of Kuo (2018/0153733) as applied to claim 10 above, and further in view of Abbatte et al. (4,755,139)
Leslie-Martin/Roettger/Kou teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching the dental veneer is made of a polymer (par. 31), however, does not specifically teach the material is at least one of polyethylene terephthalate or PETG.
Abbatte teaches a dental device made of PETG (col. 4, ll. 8-21). It would have been obvious to one having ordinary skill in the art to modify the material taught by Leslie-Martin/Roettger/Kuo with the material taught by Abbatte since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim(s) 20-21 and 23-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Kuo (2018/0153733).
Leslie-Martin teaches a removable dental veneer configured to secure onto a row of teeth on a patient, the dental veneer comprising a pair of rear portions configured to secure the dental veneer onto the row of teeth, each rear portion positioned at a distal end of the veneer and comprising a buccal side configured to cover at least a majority of a buccal surface of at least one rear tooth, a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth and a occlusal side, and a front portion positioned between the pair of rear portions comprising a buccal side configured to cover a buccal surface of each tooth of the row of teeth between the pair of rear portions, and an occlusal side configured to over an occlusal surface of each tooth of the row of teeth between the pair of rear portions (see annaoted figure above). Leslie-Martin teaches the invention as substantially claimed and discussed above, however, does not specifically teach the occlusal side configured to cover at least a majority of an occlusal surface of the at least one rear tooth, and the occlusal side defining a first aperture positioned to expose a central portion of the occlusal surface of the at least one tooth.
  Kuo a dental appliance comprising a pair of rear portions configured to secure the dental appliance onto the row of teeth, each rear portion positioned at a distal end of the dental appliance and comprising a buccal side configured to cover at least a majority of the buccal surface of at least one rear tooth of the row of teeth, a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth and an occlusal side configured to cover at least a majority of an occlusal surface of the at least one rear tooth, and the occlusal side defining a first aperture 308 positioned to expose a central portion of the occlusal surface of the at least one tooth (see figs. 3A-3B, pars 41-42, such Kuo teaches the number and size are obvious design choices, such that a small single centrally located opening can be provided if desired). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin/Roettger to includes the aperture and hole taught by Kuo in order to reduce the impact on a user’s speech and provide a more comfortable appliance (pars. 37-39).
Leslie-Martin further teaches with respect to claim 21, wherein the front potion further comprises a lingual side configured to cover at least a majority of the lingual surface of each tooth of the row of teeth between the pair of rear portions (see fig. 1).
Leslie-Martin teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 23-28, the first aperture is sized and positioned to expose only a central portion of the occlusal surface of the at least one tooth and the occlusal side is configured to cover all remaining portion of the at least one tooth wherein the at least one tooth comprises a rearmost tooth and a second tooth adjacent the rearmost tooth and a third tooth adjacent the second tooth and the occlusal side of the rear portion defines a second apertures positioned to expose a central portion of the occlusal surface of the second tooth and a third aperture positioned to expose, respectively, central portions of the occlusal surface of the second and thread teeth, the second aperture and the third apertures being substantially the same size and shape as the first aperture, wherein the occlusal side of the rear potion is configured to cover all remaining portions of the occlusal surface of the rearmost teeth, the second tooth, and the third tooth, the first aperture is substantially round, the first apertures has curvilinear edges and wherein the first, second and third apertures exposes a minority of the occlusal surface of the respective tooth while a majority of the respective tooth is covered by the occlusal side of the veneer.
Kuo teaches the dental appliance comprising the first aperture which is sized to expose only a central portion of the occlusal surface of the at least one tooth and the occlusal side is configured to cover all remaining portions of the at least one tooth (see figs. 3a-3b, pars. 38-41), with respect to claims 24 and 27, wherein the at least one tooth comprises a rearmost tooth and a second tooth adjacent the rearmost tooth and a third tooth adjacent the second tooth and the occlusal side of the rear portion defines a second apertures positioned to expose a central portion of the occlusal surface of the second tooth and a third aperture positioned to expose, respectively, central portions of the occlusal surface of the second and thread teeth, the second aperture and the third apertures being substantially the same size and shape as the first aperture, wherein the occlusal side of the rear potion is configured to cover all remaining portions of the occlusal surface of the rearmost teeth, the second tooth, and the third tooth (see figs. 3B, such that the three teeth have apertures which are substantially the same size). It is noted that Kuo teaches a single aperture can be on a single tooth and the aperture can be centrally located, therefore, it would be obvious to one having ordinary skill in the art before the effective filling date of the invention to provide a single aperture on each of the three teeth which is centrally located as a matter of obvious design choice since Kou teaches the different arrangements and numbers of apertures are design choices. Kou further teaches with respect to claim 25, wherein the first aperture is substantially round (see fig. 3B), with respect to claim 26, wherein the first apertures has curvilinear edges (see fig. 3B) and with respect to claim 28, wherein each of the first, second and third apertures exposes a minority of the occlusal surface of the respective tooth while a majority of the respective tooth is covered by the occlusal side of the veneer (see fig. 3B, explanation above). It is noted that Kuo teaches a single window can be provided on a single tooth and that they can be centrally located (fig. 3a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin/Roettger to includes the aperture and hole taught by Kuo in order to reduce the impact on a user’s speech and provide a more comfortable appliance (pars. 37-39).
Leslie-Martin further teaches with respect to claim 29, wherein the dental veneer is a customized dental veneer fitted for the patient’s row of teeth (see abstract, it is formed to fit over the user’s teeth, par. 33, 36-37).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Kuo (2018/0153733) as applied to claim 10 above, and further in view of Lampl (2018/0132973).
Leslie-Martin/Kuo teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching applying tooth colored paints to the veneer (pars. 37, 49, 53), however, does not specifically teach the dental veneer is one of translucent or semi-transparent.
Lampl teaches a dental veneer that is translucent and/or transparent (par, 33, 44, 47). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the color of the dental veneer as taught by Leslie-Martin/Kuo to be transparent as taught by Lampl in order to allow added color to match the color of the overall environment.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Kuo (2018/0153733) as applied to claim 20 above, and further in view of Roettger et al. (2010/0269836).
Leslie-Martin/Kou teaches the invention as substantially claimed and discussed above, however, does not specifically teach the front portion further comprises a slim lingual ridge configured to cover a portion of a lingual surface of each tooth of the row of teeth between the pair of rear portions, wherein the slim lingual ridge covers no more than a tenth of the lingual surface of each tooth of the row of teeth between the pair of rear portions. 
Roettger teaches a removable dental veneer configured to secure onto a row of teeth of a patient, the dental veneer comprising a pair of rear portions configured to secure the dental veneer onto the row of teeth, each rear portion positioned at a distal end of the veneer and comprising a buccal side configure to cover at least a majority of a buccal surface of at least one rear tooth, an occlusal side and a lingual side configured to cover at least a majority of a lingual surface of the at least one rear tooth (see figs. 4A, 4C), and a front portion 20 positioned between the pair of rear portions (see fig. 4A) and comprising a buccal side configured to cover a buccal surface of each tooth of the row of teeth between the pair of rear portions, and an occlusal side configured to cover an occlusal surface of each tooth of the row of teeth between the pair of rear portions, the front portion further comprises a slim lingual ridge 72 extending from the occlusal side and positioned over a lingual portion of the lingual surface immediately adjacent the occlusal surfaces of the row of teeth between the rear portions, wherein the lingual ridge covers a very small portion of the visible lingual surfaces of the row of teeth between the rear portions (see figs. 4A, 4C, pars. 47, 61-62, see specifically portion discussing element 72 which extends a small portion on the palatal side, i.e. lingual side, the occlusal portion being the portion connecting the buccal and lingual portions). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the veneer taught by Leslie-Martin/Kou with the veneer taught by Roettger to reduce the amount of lingual portion the front portion covers in order to reduce the impact on a user’s speech (see par. 47). It is noted that Roettger does not specifically teach the lingual ridge covering less than a tenth of the visible lingual surfaces, however, teaches the lingual ridge extending a very small portion on the lingual surface. It is noted that Roettger teaches not wanting to cover the lingual portions of the teeth for the same reasons as the applicant. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select the amount of surface the lingual ridge covers since it has been held that discovering an optimum value of a result effective variable involves on only routine skill in the art (see MPEP 2144.05 II). In this case it is noted that the user would want the lingual ridge to extend on the lingual surface enough to help position it, but not interfere with the user’s speech.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie-Martin (2008/0003541) in view of Kuo (2018/0153733) as applied to claim 10 above, and further in view of Abbatte et al. (4,755,139)
Leslie-Martin/Kou teaches the invention as substantially claimed and discussed above, including Leslie-Martin teaching the dental veneer is made of a polymer (par. 31), however, does not specifically teach the material is at least one of polyethylene terephthalate or PETG.
Abbatte teaches a dental device made of PETG (col. 4, ll. 8-21). It would have been obvious to one having ordinary skill in the art to modify the material taught by Leslie-Martin/Kuo with the material taught by Abbatte since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/1/2022